DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. There is nowhere in the specification disclosing the thermal cracking of methane feed can be operated at 50oC and 1 atm to yield a product as recited in claim 9.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, it is unclear how alumina is provided during thermal cracking to remove the carbon. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alagy et al (4,926,001).
Alagy discloses a process of thermal cracking a methane feed containing a molar percentage of methane of from 10 to 99% in a reactor which is operated at a temperature of from 600 to 1300oC , namely at 850oCclaim 6 to produce an effluent containing hydrogen, aromatics, acetyleneclaim 9, methane, ethylene, and carbon black (the abstract; col. 1, lines 10-15; col. 4, lines 21-44; col. 6, line 35 to col. 7, line 28, examples, namely tables).
As shown in examples, Alagy operates exemplified process in the absence of any catalyst or steam or added oxygenclaim 4 and effluents contains more than 20 wt.% even more than 30 witticism 5 of ethylene, namely in example 3. 
Alagy is silent as to the pressure used to operate the thermal cracking of methane as recited in claim 2 and claim 9. However, the pressure is a parameter which must be selected to operate a chemical reaction.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Alagy process by selecting appropriate pressure such as the pressure recited in claims 2 and 9 to arrive at the applicants’ claimed process except the criticality of the claimed pressure can be shown by applicants.
Regarding claim 3, 7, and 8, Alagy disclose the cracking effluent contains hydrogen, unreacted methane (see examples).
Alagy does not disclose separating different components in the effluent. However, these components should be recovered as different streams so that they can be used for different purposes.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Alagy process by separating components from the effluent to recover methane for recycle, ethylene as desired product, hydrogen for use in other processes.
Regarding claim 9, Alagy does not disclose operating the thermal cracking at 50oC (see 112 rejection). However, However, the temperature is a parameter which must be selected to operate a chemical reaction.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Alagy process by selecting appropriate temperature such as the temperature recited in claim 9 to arrive at the applicants’ claimed process except the criticality of the claimed pressure can be shown by applicants.

 Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alagy et al (4,926,001) in view of Matsubara et al (2019/0127816 A1).
Alagy discloses a process as discussed above.
Alagy does not disclose alumina is provided to remove carbon as recited in claim 9. However, Matsubara discloses alumina can suppress the attachment of coke during use in thermal cracking of hydrocarbon gas (0029).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Alagy process by providing alumina into the reaction zone to suppress the formation of coke on the surface of the reactor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUAN D DANG whose telephone number is (571)272-1445. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk C Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUAN D DANG/Primary Examiner, Art Unit 1772